    Case 15-20243       Doc 93      Filed 04/18/19 Entered 04/18/19 09:36:50                Desc Main
                                       Document Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 15 B 20243
                                                CHAPTER 13
CHARLOTTE A MURRELL WALLS
                                                JUDGE JACK B SCHMETTERER

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: JPMORGAN CHASE BANK NATIONAL



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

9          61       XXXXXX5900                                $621.27          $621.27      $621.27

Total Amount Paid by Trustee                                                                $621.27


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 15-20243        Doc 93      Filed 04/18/19 Entered 04/18/19 09:36:50              Desc Main
                                      Document Page 2 of 3


                                                                              CASE NO. 15-20243-JBS


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 18th day of April, 2019.


Debtor:                                         Attorney:
CHARLOTTE A MURRELL WALLS                       THE SEMRAD LAW FIRM LLC
7624 S CARPENTER                                20 S CLARK ST 28TH FLR
CHICAGO, IL 60620                               CHICAGO, IL 60603
                                                via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
JPMORGAN CHASE BANK                             JP MORGAN CHASE BANK
NATIONAL                                        % CODILIS & ASSOCIATES PC
3415 VISION DR                                  15W030 N FRONTAGE RD #100
OH4-7142                                        BURR RIDGE, IL 60527
COLUMBUS, OH 43219

Mortgage Creditor:                              Mortgage Creditor:
WELLS FARGO BANK                                JPMORGAN CHASE BANK
% FREEDMAN ANSELMO                              % PIERCE AND ASSOCIATES
LINDBERG                                        1 N DEARBORN ST
1771 W DIEHL RD #120                            CHICAGO, IL 60602
PO BOX 3228
NAPERVILLE, IL 60566

Mortgage Creditor:                              Mortgage Creditor:
US BANK NATIONAL                                PHH MORTGAGE
% CODILIS & ASSOC                               % SHAPIRO KREISMAN & ASSOC
15W030 N FRONTAGE RD SUITE                      2121 WAUKEGAN RD #301
100                                             BANNOCKBURN, IL 60015
BURR RIDGE, IL 60527

Mortgage Creditor:                              Creditor:
BANK OF AMERICA                                 JPMORGAN CHASE BANK
% PROBER & RAPHAEL                              700 KANSAS LN MC LA4 5555
20750 VENTURA BLVD # 100                        MONROE, LA 71203
WOODLAND HILLS, CA 91364

Mortgage Creditor:                              Mortgage Creditor:
CITIZENS BANK                                   SHAPIRO KREISMAN & ASSOC LLC
% CODILIS & ASSOCIATES PC                       2121 WAUKEGAN RD #301
15W030 N FRONTAGE RD SUITE                      BANNOCKBURN, IL 60015
100
BURR RIDGE, IL 60527
  Case 15-20243        Doc 93   Filed 04/18/19 Entered 04/18/19 09:36:50   Desc Main
                                   Document Page 3 of 3


ELECTRONIC SERVICE - United States Trustee


Date: April 18, 2019                                /s/ TOM VAUGHN
                                                    TOM VAUGHN
                                                    CHAPTER 13 TRUSTEE
                                                    55 E. MONROE STREET, SUITE 3850
                                                    CHICAGO, IL 60603
